Title: From Thomas Jefferson to Angelica Schuyler Church, 7 June 1793
From: Jefferson, Thomas
To: Church, Angelica Schuyler



Dear Madam
Philadelphia June 7. 1793.

Monsr. de Noailles has been so kind as to deliver me your letter. It fills up the measure of his titles to any services I can render him. It has served to recall to my mind remembrances which are very dear to it, and which often furnish a delicious resort from the dry and oppressive scenes of business. Never was any mortal more tired of these than I am. I thought to have been clear of them some months ago: but circumstances will retain me a little while longer, and then I hope to get back to those scenes for which alone my heart was made. I had understood we were more shortly to have the happiness of seeing you in America. It is now I think the only country of tranquility, and should be the asylum of all those who wish to avoid the scenes which have crushed our friends in Paris. What is become of Me. de Corny? I have never heard of her since I returned to America. Where is Mrs. Cosway? I have heard she was become a mother, but is the new object to absorb all her affections? I think if you do not return to America soon you will be anchored in England by new family connections; for I am sure my dear Kitty is too handsome and too good not to be sought and sought again, till for peace sake she must make somebody happy. Her friend Maria writes to her: and I greet her with sincere attachment. Accept yourself assurances of the same from Dear Madame your affectionate friend & humble servt

Th: Jefferson

